VAIDIK, Judge,
dissenting.
I respectfully dissent from the majority’s decision to (1) reverse the trial court’s entry of summary judgment in favor of the University of Evansville on grounds that it did not establish by clear and convincing evidence that John Haegert committed sexual harassment in the form of hostile work environment and (2) remand the matter to the trial court for further proceedings. Simply put, I believe that this case is governed by the terms and conditions of Haegert’s employment contract with the University. That is, it is undisputed that Haegert’s employment contract incorporated a zero-tolerance harassment and sexual harassment policy and that Haegert was aware that a violation of his *763employment contract was cause for termination. According to Haegert’s employment contract, the University bore the burden of proving a violation by clear and convincing evidence. Contrary to my colleagues, however, I believe that the University has proved by clear and convincing evidence that Haegert’s August 25, 2004, incident with Margaret McMullan in the English Department lounge violated this policy. And because I believe that Hae-gert has received all the due process to which he was entitled, I would affirm the trial court’s entry of summary judgment in favor of the University.
Haegert’s employment contract with the University incorporated the Faculty and Administrator Manual, which provided that he could be terminated for violating the University’s harassment and sexual harassment policies: “Harassment of any kind is unacceptable at the University of Evansville and is in conflict with the policies and interests of the institution.” Ap-pellee’s App. p. 127; see also id. at 128 (“Sexual harassment is an especially sensitive and problematic form of harassment. ... The University of Evansville specifically prohibits sexual harassment. ... Sexual harassment violates the dignity of individuals and will not be tolerated.”).
Harassment was defined in the Manual as “verbal or physical conduct which has the intent or effect of unreasonably interfering with the individual’s or group’s educational and/or work performance, or creating an intimidating, hostile, or offensive educational and work environment on or off campus.” Id. at 127. Sexual harassment was further defined as:
[A]ny unwelcome sexual advance, request for sexual favors, reference to gender or sexual orientation, or other verbal or physical conduct of a sexual nature when:
[[Image here]]
2. Such conduct has the purpose or effect of unreasonably interfering with an individual’s work performance or educational experience, creating an intimidating, hostile, or offensive working or academic environment and when this conduct has no germane or legitimate relationship to the subject matter of a course.
The courts recognize two types of sexual harassment, “quid pro quo” and “hostile environment.” ... Hostile environment occurs when unwelcome sexual conduct from any employee, student, or faculty member interferes with job or academic performance or creates an intimidating, hostile or offensive work or learning environment.
Sexual harassment can occur between a student and a faculty member, employee or another student; between an employee and a supervisor; between co-workers or faculty colleagues; between faculty and staff or between any one of these individuals and a university customer, vendor, or contractor.
Id. at 129. The Manual provided the following examples of sexual harassment:
• Physical assault
• Unwelcome sexual advances, including unwanted touching, flirting, fondling, hugging, patting, pinching, or leering
• Verbal abuse or degrading propositions of a sexual nature, including sexually-oriented jokes, kidding, or teasing
• A sexually suggestive environment that interferes with the accomplishment of studies or work
Id. at 129-30.
Because the Manual governs both the substance and procedures for any sexual harassment claim occurring at the Univer*764sity, I believe that the majority’s reliance on the California case of Hughes v. Pair, 46 Cal.4th 1085, 95 Cal.Rptr.3d 636, 209 P.3d 963 (2009), is neither instructive nor controlling. This is because in Hughes, the harassment laws at issue were Title VII of the Civil Rights Act of 1964 and the California Fair Employment and Housing Act — not an employment contract.
Here, the evidence shows that on August 25, 2004, English Department Chair and Haegert’s supervisor, McMullan, was sitting in the English Department lounge interviewing a prospective student, Cassandra Stichter, and her family. After entering the lounge, Haegert approached McMullan, positioned his body next to her so that his belt was at eye level, said “Hi, Sweetie,” stroked her neck and chin while she was addressing the prospective family, and left. The Stichters cut the interview short, and Cassandra did not enroll at the University. According to Cassandra’s father, he was “shocked” when Haegert “fondled” and “tickled” McMullan’s chin, which he found to be “inappropriate” and “unprofessional.” Id. at 5, 13. Cassandra’s father thought Haegert was “a lousy guy” and “a pig.” Id. at 5,13.
I believe that the University has proved by clear and convincing evidence that this incident violates the University’s zero-tolerance sexual harassment policy. Hae-gert’s actions of putting his pelvis in McMullan’s face coupled with stroking her neck and chin and calling her “Sweetie” while she was interviewing a prospective student and her family constitutes unwelcome verbal and physical conduct of a sexual nature which creates an intimidating, hostile, or offensive working environment. Notably, the Manual gave examples of sexual harassment which include this very situation. And I am not alone in reaching the conclusion that Haegert violated the University’s sexual harassment policy. As detailed below, several University committees, the University Board of Trustees, and the trial court unanimously reached the same conclusion.
After McMullan filed a formal sexual harassment complaint with Jennifer Gra-ban, the University’s Affirmative Action Officer, Graban convened a Review Committee, which was comprised of herself, the current ombudsperson, and a faculty member. The Review Committee interviewed Haegert and McMullan and unanimously concluded that Haegert’s behavior violated the University’s no-tolerance sexual harassment policy. The Review Committee then forwarded its report to University President Jennings. President Jennings brought the complaint before the University’s Faculty Professional Affairs Committee (“FPAC”), which was comprised of approximately twelve elected faculty representatives. The FPAC unanimously concluded that the facts constituted adequate cause to terminate Haegert’s employment with the University.
After receiving FPAC’s findings, President Jennings decided to terminate Hae-gert’s employment because of the August 25, 2004, incident involving McMullan. Haegert appealed the finding of sexual harassment and his termination with the Faculty Appeals Committee (“FAC”). The FAC held an evidentiary hearing at which both Haegert and the University were represented by counsel. Each party had the ability to call and examine witnesses and present evidence. At the conclusion of the hearing, the FAC unanimously concurred with the decision to terminate Haegert’s employment "with the University. President Jennings notified Haegert that his termination had been upheld, he was banned from the University campus and events, and his pay and benefits would terminate effective March 31, 2005. Hae-gert appealed the FAC’s decision to the *765University’s Board of Trustees and submitted a brief on his behalf. The Board of Trustees unanimously concurred with the decision to terminate Haegert’s employment for violating the University’s sexual harassment policy.
Based on these facts, I believe that Hae-gert was afforded all the procedural review to which he was entitled and that he was terminated consistent with his employment contract. I would therefore defer to the considered judgment of the multiple layers of review that Haegert has already received and affirm the trial court’s entry of summary judgment in favor of the University.